Citation Nr: 0404853	
Decision Date: 02/20/04    Archive Date: 02/27/04	

DOCKET NO.  03-07 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Entitlement to an effective date earlier than May 1, 2002, 
for the award of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from June 1971 to 
December 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Washington, D.C., 
Regional Office (RO), granting the veteran a permanent and 
total disability rating for pension purposes and assigning an 
effective date of May 20, 2002, for that award.  However, in 
the statement of the case the effective date was May, 1, 
2002.  Accordingly, the issue is as stated on the title page 
of this decision.


FINDING OF FACT

1.  The veteran's claim for pension benefits was received on 
April 16, 2001.

2. The veteran was permanently and totally disabled as of 
April 16, 2001.

3.  The effective date for the grant of a permanent and total 
rating for pension purposes is April 16, 2001, the date of 
receipt of thee veteran's claim.  


CONCLUSION OF LAW

The criteria for an earlier effective date of April 16, 2001 
for the award of a permanent and total disability rating for 
pension purposes have been met.  38 U.S.C.A. §§ 5110, 1502, 
1521 (West 2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes a recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 C.F.R. § 3.159(c)-(d) (2003).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).  

The Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b) to respond to a VCAA duty 
to notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H. R. 2297, the Veterans Benefits Act of 2003 (the Act).  
§ 701 of the Act contains amendments to 38 U.S.C. §§ 5102 and 
5103.  The Act contains the provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice.  Veterans Benefits Act of 2003, P. L. 
108-_____, § 701 (H. R. 2297, December 16, 2003).  

In Pelegrini v. Principi, No. 01-944 (U. S. Vet. App. 
January 13, 2004), the United States Court of Appeals for 
Veterans Claims, (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable 
determination by the RO.  The Court further held that the 
VCAA requires the following:  (1)  Inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provided; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  

VA General Counsel has stated that under 38 U.S.C. § 7105(d), 
upon receipt of a notice of disagreement in response to a 
decision on a claim, the "agency of original jurisdiction" 
must take development or review action it deems proper under 
applicable regulations and issue a statement of the case if 
the action does not resolve the disagreement either by grant 
of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC   8-2003.  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided a copy of 
the rating decision noted above and a statement of the case 
dated in January 2003.  These documents, collectively, 
provide notice of the law and governing regulations as well 
as the reason for the determination made with respect to the 
effective date of the veteran's award of nonservice-connected 
pension benefits.  There is no identified evidence that has 
not been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  

In view of the grant of the benefit sought the Board finds 
that the VA has satisfied both its duty to notify and assist 
the veteran in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the veteran.  See 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

VA received the veteran's claim for nonservice-connected 
pension benefits on April 16, 2001.  At that time he reported 
that he last worked in June 1999 as a biker (bike courier).   
He was unable to work due to his back and liver disorders and 
TB.  He had 11 years of education.

VA progress notes dated in September and October 1998 and 
prepared by a VA clinical psychologist made reference to the 
veteran's drug dependency and the assistance he required in 
order to participate in a related treatment program.  

In June 2001, the veteran submitted clinical records from his 
private physician showing evaluation and treatment provided 
to him between November 2000 and June 2001.  Included in 
these records is an orthopedic consultation dated in April 
1998 which notes that the veteran's chief complaint consisted 
of persistent low back pain with radiation around the right 
iliac crest downwards.  History obtained in connection with 
the veteran's illness included the fact that he worked as a 
bicycle courier delivering packages and had been doing this 
for a number of years.  It was noted that approximately 5 to 
6 weeks prior to this consultation, he began complaining of 
pain in the low back with radiation downwards to the iliac 
crest on the right.  It was noted that an MRI of the 
thoracolumbar spine had revealed a herniated L1/L2 disc with 
migration of a free disc fragment behind the body of L2.  It 
was noted that the veteran had not had resolution of his 
complaints of pain with conservative measures and that 
surgery was being considered.  

A subsequent orthopedic consultation dated in July 1999 noted 
that the veteran had back surgery in May 1998 and was out of 
work for a period of time and that when he attempted to 
return to work in November 1998, he was unable to because of 
persistent back pain and numbness.  It was further noted that 
he attempted to return to work again in April 1999 as a 
laborer and worked for approximately three weeks at four 
hours a day without much success and has not worked since 
mid-April due to low back pain.  Following a physical 
examination, herniated disc lumbosacral spine, status post 
laminectomy without resolution of back pain or radiculopathy 
and atrophy of the right thigh was the primary diagnosis.  
The examiner noted that it was apparent from the objective 
findings that the veteran was precluded from his usual and 
customary work as a bike courier.  The examiner added however 
that he believed that the veteran should be able to perform 
sedentary work with no lifting, pushing, pulling or carrying 
more than 10 pounds.  These records also show clinical 
history, evaluation and/or treatment provided to the veteran 
for hepatitis C and hemorrhoids.  

The veteran was scheduled for a VA examination in January 
2001 in connection with his claim for nonservice-connected 
pension benefits but failed to report.  The address of the 
veteran listed on that document was apparently incorrect.  
The veteran was rescheduled for a VA examination in May 2002 
following an RO rating decision in February 2002, which 
denied him entitlement to nonservice connection benefits due 
to insufficient evidence for evaluation purposes.  

On his VA examination on May 1, 2002, the veteran gave a 
history of chronic low back pain.  He reported that he 
underwent surgery on his lumbar spine in 1977 for a herniated 
disc and stated that he now has constant low back pain, which 
flares up when lying down and on climbing up and down stairs.  
The veteran also stated that he could not sleep in one 
position for any lengthy period and that bending forward is 
greatly limited on account of flareups of pain.  The veteran 
also reported that he had wasting of his right thigh 
secondary to his back problems.  He added that in 1997 he had 
been diagnosed with hepatitis C that he attributed to a blood 
transfusion he received in 1987 for removal of gallstones.  
The veteran was noted not to have any symptoms pertaining to 
his hepatitis C.  He did state that his appetite was "not 
good" and that he has lost weight over the years going from 
150 pounds to 130 pounds.  It was noted, however, that when 
the veteran was weighed, he was found to be 140 pounds.  The 
veteran also gave a history of hemorrhoids and stated that he 
has bleeding from the rectum about twice a week on average.  
The veteran also gave a history of stiffness of the neck on 
waking up in the mornings associated with mild pain and 
numbness over the entire upper right extremity, as though his 
arm has gone to sleep.  On physical examination, it was noted 
that the veteran's gait was slow and stiff and that he walked 
with a cane in his right hand. Examination of the perianal 
area revealed three external hemorrhoids.  Examination of the 
lumbar spine showed the spine to be forward flexed at 
10 degrees.  There was no spasm of the paravertebral muscles.  
The scar over the lumbar spine was well healed.  There was 
tenderness to percussion over the lumbar spine.  The lumbar 
spine showed forward flexion to 40 degrees and extension to 
20 degrees.  Lateroflexion was to 20 degrees, right and left.  
Rotation was to 30 degrees, right and left.  All movements of 
the lumbar spine were performed very slowly and in a stiff 
manner with a lot of guarding, and the veteran reported 
exacerbation of low back pain on forward flexion, extension, 
and left rotation of the lumbar spine.  Examination of the 
cervical spine did not reveal any spasm, but there was 
tenderness to percussion over the cervical spine.  Movements 
of the cervical spine were also performed slowly and in a 
stiff manner but not as slowly as movements of the lumbar 
spine.  

The examiner noted that it was not possible to comment of 
fatigability of the spine, as repetitive movements of the 
cervical and lumbar spine could not be performed adequately.  
Motor examination showed normal strength in the lower 
extremities distally bilaterally.  Proximally, the muscle 
strength was normal in the left lower extremity, but on the 
right muscle strength, could not detested adequately on 
account of low back pain.  Measurements of the thighs at two 
different levels showed them to be equal bilaterally without 
evidence of atrophy.  Deep tendon reflexes were two plus and 
symmetrical.  Liver function tests were significant for 
elevated liver associated enzymes.  Chest X-rays and X-rays 
of the lumbar spine and cervical spine were all reported to 
be normal.  Herniated disc of the lumbar spine, treated 
surgically, now with chronic back pain, recurrent cervical 
strain, chronic hepatitis and external hemorrhoids were the 
pertinent diagnoses.  

Entitlement to a nonservice-connected permanent and total 
evaluation for pension purposes was established by an RO 
rating action dated in May 2002, effective from May 1, 2002, 
the date of the VA examination.  

In the veteran's notice of disagreement he indicated that he 
did not receive notification of the examination and requested 
an effective date of April 2001.

Analysis

The law authorizes payment of pension to a veteran of a war 
who has more than 90 days of active wartime service and who 
is permanently and totally disabled. 38 U.S.C.A. §§ 1502, 
1521 (West 2002).  Total disability will be considered to 
exist where there is permanent impairment of mind or body, 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation. 
Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the veteran. 38 C.F.R. § 3.340 (2003).

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2001).  The effective 
date of an award of VA non-service-connected disability 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date entitlement arose. 38 
U.S.C.A. § 5110; 38 C.F.R.§ 3.400(b).

For a claim received on or after October 1, 1984, except as 
provided by (b)(1)(ii)(B) the date of receipt of the claim. 
38 C.F.R. § (b)(1)(ii).

If, within one year from the date on which the veteran first 
became permanently and totally disabled, the veteran files a 
claim for a retroactive award and establishes that a physical 
or mental disability, which was not the result of the 
veteran's own willful misconduct, was so incapacitating that 
it prevented him or her from filing a disability pension 
claim for at least the first 30 days immediately following 
the date on which the veteran became permanently and totally 
disabled, the disability pension may be effective from the 
date of receipt of claim or the date on which the veteran 
became permanently and totally disabled, whichever is to the 
advantage of the veteran. While rating board judgment must be 
applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim. For the purposes of this subparagraph, the presumptive 
provisions of § 3.342(a) do not apply. 38 C.F.R. § 
3.400(b)(1)(ii)(B) (2001).

In this case, the veteran has argued, in essence, that an 
effective date for nonservice-connected pension benefits of 
April 2001, the date of his claim, is warranted.  

The evidence shows that the veteran's claim was received on 
April 16, 2001.  The private records show the veteran was 
treated intermittently for his low back disorder following 
the February 1998 surgery.  As of July 1999 his physician 
limited his employment to sedentary work with no lifting, 
pushing, pulling or carrying more than 10 pounds.  
Additionally he continued to receive treatment during 2000 
for low back complaints.  The evidence shows that he has not 
worked since June 1999 as a bike courier and has 11 years of 
education.  The Board after reviewing the evidence finds that 
the veteran was permanently and totally disabled on April 16, 
2000 the date of receipt of his claim.  Accordingly, the 
effective date for the grant of pension benefits is April 16, 
2001, the date of receipt of claim.  There is no basis for an 
effective date earlier than April 16, 2001.


ORDER

An effective date of April 16, 2001 for the grant of 
entitlement to a permanent and total rating for pension 
purposes is granted, subject to the criteria relating to 
payments of benefits.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



